UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4279


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GARY DALE MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:07-cr-00023-1)


Submitted:    December 31, 2008             Decided:   January 26, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jane Moran, Williamson, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Dale Moore appeals his conviction and resulting

180-month sentence for possession of a firearm and ammunition by

a convicted felon after pleading guilty.                   Moore argues that the

district court erred in denying his motion to suppress evidence

discovered during execution of a fugitive arrest warrant served

at   the   residence   of   a    third      party.        He   also     contests   the

district    court’s    finding       that       he   qualified    for   an   enhanced

sentence under the Armed Career Criminal Act.                     Finding no error,

we affirm.

            The factual findings underlying a motion to suppress

are reviewed for clear error, while the legal determinations are

reviewed de novo.       See Ornelas v. United States, 517 U.S. 690,

691 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir.

1992).     When a suppression motion has been denied, this court

reviews    the   evidence       in   the        light   most     favorable   to    the

government.      See United States v. Seidman, 156 F.3d 542, 547

(4th Cir. 1998).        We have reviewed the briefs and the joint

appendix and uphold the district court’s ruling from the bench

that the arresting officers had reliable information that an out

of state fugitive arrest warrant existed for Moore and therefore

the officers had probable cause to arrest him.                          Further, the

search of the residence was incident to the lawful entry to



                                            2
serve the warrant and entry was with the consent of the third-

party resident of the dwelling.

              Moore qualified for sentencing under the Armed Career

Criminal      Act   (ACCA)      based    on       two     Ohio    aggravated           burglary

charges and one jailbreaking conviction.                        Moore argues on appeal

that,   although      he    was   tried    as       an    adult       on   the       aggravated

burglary      charges,     he   committed         the    crimes    as      a    juvenile     and

because his crimes did not involve the use or carrying of a

firearm, knife, or destructive device, as required by 18 U.S.C.

§ 924(e) (2006), these convictions should not qualify as ACCA

crimes.      The Government argues that Moore’s argument is premised

on an erroneous interpretation of 18 U.S.C. § 924(e).

              Whether a previous conviction qualifies as a “crime

punishable by imprisonment for a term exceeding one year” is

defined by the law of the state’s conviction.                              See 18 U.S.C. §

921(a)(20) (2006).          Under Ohio law, any person who is over the

age of fourteen may be tried as an adult, with the resulting

conviction to be treated as an adult conviction.                                See Ohio Rev.

Code    §§    2152.02,      2152.12.          The       Government         introduced        the

charging      documents     for   aggravated            burglary      of    a       dwelling,   a

written      plea   agreement     to    both      counts,       the    Ohio         court   order

deferring      sentencing       and     referring         the     case         to    the    Adult

Probation Officer for a recommendation on whether Moore should



                                              3
serve his sentence in a juvenile facility, and a journal entry

from the state court treating Moore as an adult at sentencing.

          This    court     has    found    that    if   the    defendant      was

prosecuted as an adult, it is irrelevant that the defendant was

a juvenile at the time of the offense for the purposes of §

924(e), as long as the offense is punishable by more than one

year imprisonment.    United States v. Lender, 985 F.2d 151, 155-

56 (4th Cir. 1993).            Therefore, Moore’s aggravated burglary

convictions qualify as two predicate felonies under the ACCA and

were properly attributed.

             Accordingly,    we    affirm   the     judgment.         We   dispense

with oral argument because the facts and legal contentions are

adequately   presented    in      the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        4